Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kojo (US 2017/0030722) in view of Avadhanam (US patent 10,234,577).
As per claims 1, 8, and 14 Kojo teaches, a method and a non-transient computer readable medium and a system, comprising: determining a first value of an edge-determining algorithm in response to a spatial resolution of a first image acquired with an image-capture device onboard a vehicle (Kojo, fig.4 and ¶[0014] “FIG. 4 shows an image captured by a camera in on embodiment of the vehicle localization system;” this represents first image acquired with an image-capture device onboard a vehicle in fig.1 24-26 and ¶[0021] “ algorithms for the controller 14 can be any combination of hardware and software that will carry out the functions of the present invention.” Represents having an edge-determining algorithm since in fig.4 shows converted to edge images. And the spatial resolution is being presented by edges 50 in fig.4  ), a spatial resolution of a second image, and a second value in response to which the edge-determining algorithm generated a second edge map corresponding to the second image (Kojo, fig.5 represents second image  ); determining, with the edge-determining algorithm in response having the first value, at least one edge of at least one object in the first image (Kojo, fig.5 50 lines represents at least one object, and ¶[0021] “ algorithms for the controller 14 can be any combination of hardware and software that will carry out the functions of the present invention.” Represents having a coefficient of an edge-determining algorithm since in fig.5 shows converted to edge images. And the spatial resolution is being presented by edges 50 in fig.5  ); generating, in response to the determined at least one edge, a first edge map corresponding to the first image (Kojo, fig.4 represents first edge map  ); and determining at least one navigation parameter of the vehicle in response to the first and second edge maps (Kojo, fig.1, 49 GPS represents one navigation parameter of the vehicle in response to the first and second edge maps fig.4-6).
Kojo doesn’t specifically teach a coefficient of an edge-determining algorithm (Avadhanam, col.11, 61-67 “ Normalizing all features and weight them in a manner that improves the resulting segmentation.” the weight is equivalent to the coefficient of an edge-determining algorithm as this “ 2. Shape prior: The segmentation resulting from the previous frame is also used as a feature to maintain continuity of the silhouette. The shape prior is registered with the new image by shifting the shape prior till the centroids of the edge maps of the previous and current frame match. Optionally, the shift may be estimated by matching the brightest or darkest pixels in the current and previous frames.” Represents finding the edge maps with these values).
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kojo with Avadhanam’s ability to have a coefficient or weight to an edge-determining algorithm, to normalize all features. 
The motivation would have been to improve consistency and accuracy of the edge maps.

As per claims 2, 9 and 16 Kojo in view of Avadhanam teaches, the method of claim 1, wherein: the edge-determining algorithm includes a Canny edge-determining algorithm; and the coefficient is a of the Canny edge-determining algorithm (Kojo, ¶[0025] “In one embodiment, the Canny edge detecting method may be used.” Canny edge-determining algorithm, and the weight as pointed out above would be the coefficient).

As per claims 3, 10 and 17 Kojo in view of Avadhanam teaches, the method of claim 1, wherein the at least one navigation parameter includes one or more of a position, a heading, a height above ground level, and an altitude of the vehicle (Kojo, ¶ [0005] “Conventional vehicle localization systems compute the position of a vehicle by comparing an image of a stored three-dimensional map and a camera image.”).

As per claims 4 and 11, Kojo in view of Avadhanam teaches, the method of claim 1, wherein the vehicle includes an aircraft (Avadhanam, fig.2 a moving sensor platform (unmanned aircraft) and a moving object (intruder) within the field of view of the camera mounted on the platform, the aircraft is making an edge map of the other aircraft, this would be in place of the vehicle, see fig.4-5).

As per claims 5, 12 and 18, Kojo in view of Avadhanam teaches, the method of claim 1, further comprising: comparing the first and second edge maps; and wherein determining at least one navigation parameter includes determining at least one navigation parameter of the vehicle in response to the comparing (Kojo, fig.4-5 from comparing the two images the navigation would be different).

As per claims 6, 13 and 19 Kojo in view of Avadhanam teaches, the method of claim 1, further comprising: determining a difference between the first edge map and the second edge map (Kojo, fig.4-5 the difference is nothing but the edges); and wherein determining at least one navigation parameter includes determining at least one navigation parameter of the vehicle in response to the determined difference (Kojo, fig.5 navigation would then be according the edge map). 

As per claims 7 and 20, Kojo in view of Avadhanam teaches, the method of claim 1, further comprising: determining an alignment of the first edge map relative to the second edge map yielding a value of a correlation above a threshold (Kojo, ¶ [0006] Moreover, successive images from cameras can be compared to determine the movement of the vehicle. Specifically, by comparing the location of a plurality of matching pixels from successive images, distance information can be obtained. The distance information can be compiled to determine movement of the vehicle in various directions and angles.”   By comparing each image a correlation is taking place of the images); and wherein determining at least one navigation parameter includes determining at least one navigation parameter of the vehicle in response to a difference between an original position represented by the first edge map and a position represented by the aligned first edge map and that yields the alignment (Kojo, ¶[0032] “Moreover, the determination of the vehicle 10 can be determined using any suitable device or system, such as SLAM 53 and/or GPS 49, or any combination of devices and systems discussed herein. The second localization system 26 is also in communication with the switch 27. The switch 27 is in turn communications with the autonomous vehicle control system, as shown in FIG. 2.” And ¶ [0034] “[0034] FIG. 3 illustrates the process for determining whether to operate using the first localization system 24 or the second localization system 26. First, the position of the vehicle is determined. The position of the vehicle can be determined in any suitable manner as described herein. That is, the position of the vehicle can be determined using the first or second localization method. Second, the controller 14 generates a virtual image for the cameras based on the position of the vehicle and the camera parameters. The controller 14 then determines whether the stored map data are less than a predetermined amount. That is, the controller 14 determines whether the features or data in the map data is greater than (or equal to) a predetermined number of features or data required to adequately use the first localization system 24.” This represents determining at least one navigation parameter includes determining at least one navigation parameter of the vehicle, and the comparing of the images would then represent the aligned first edge map that yields the alignment).

As per claim 15, Kojo in view of Avadhanam teaches, the navigation subsystem of claim 14, wherein the first circuit includes a camera  (Kojo, fig.4 and ¶[0014] “FIG. 4 shows an image captured by a camera in on embodiment of the vehicle localization system;”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/